                                          Case 3:19-cv-02622-WHO Document 21 Filed 06/02/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     JOHN CORRY,                                    Case No. 19-cv-02622-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                        ORDER DISMISSING FIRST
                                   9
                                                v.                                      AMENDED COMPLAINT WITH
                                                                                        LEAVE TO AMEND
                                  10     RON DAVIS, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION
                                  14          Plaintiff John Corry’s first amended complaint fails to state any claim for relief: the
                                  15   claims against Ron Davis fail because Davis’s role as a grievance reviewer is not sufficient
                                  16   to confer liability, and the claims against Chris Johnson do not state what constitutional
                                  17   right was allegedly violated and any facts showing that a violation occurred. The first
                                  18   amended complaint is DISMISSED with leave to file a second amended complaint on or
                                  19   before July 20, 2020. If an amended complaint is not filed by that date in compliance with
                                  20   this Order, the case will be dismissed.
                                  21                                   STANDARD OF REVIEW
                                  22          A federal court must conduct a preliminary screening in any case in which a
                                  23   prisoner seeks redress from a governmental entity or officer or employee of a
                                  24   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  25   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  26   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  27   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  28   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                            Case 3:19-cv-02622-WHO Document 21 Filed 06/02/20 Page 2 of 5




                                   1           A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   2   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   3   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   4   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   5   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   6   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   7   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   8   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   9   (9th Cir. 1994).
                                  10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14                                           DISCUSSION
                                  15   i.      Original Complaint
                                  16           In his original complaint, Corry alleged that in 2018 San Quentin prison guard J. Ju
                                  17   accused him of stabbing another prisoner. (Compl., Dkt. No. 1 at 3.) Ju’s accusation led
                                  18   to Corry facing state criminal and prison disciplinary charges of attempted murder. He
                                  19   was acquitted of the state charge of murder, (id. at 4-5), but was found guilty of a weapon
                                  20   possession charge. Corry was also found guilty of the prison disciplinary charges, which
                                  21   resulted in an additional year added to his sentence and caused him to be placed in the
                                  22   SHU for 34 months. (Id. at 5). Corry raised claims against (i) J. Ju for falsely accusing
                                  23   him and for testifying falsely at the state criminal proceedings; (ii) R. Feston, who oversaw
                                  24   his prison disciplinary proceedings, for finding him guilty of the prison charges; and (iii)
                                  25   M. Voong, who denied Corry’s appeal of the prison disciplinary proceedings.
                                  26           I previously dismissed Corry’s claims against J. Ju with prejudice because a
                                  27   prisoner has no constitutionally guaranteed immunity from being falsely or wrongly
                                  28   accused of conduct which may result in the deprivation of a protected liberty interest.
                                                                                      2
                                             Case 3:19-cv-02622-WHO Document 21 Filed 06/02/20 Page 3 of 5




                                   1   Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989). Furthermore, a witness is
                                   2   absolutely immune from liability for his testimony in state or federal court proceedings
                                   3   even if he committed perjury. See Briscoe v. LaHue, 460 U.S. 325, 329-46 (1983) (police
                                   4   officer witness at trial); Holt v. Castaneda, 832 F.2d 123, 127 (9th Cir. 1987) (police
                                   5   officer witness at probable cause hearing); Burns v. County of King, 883 F.2d 819 (9th Cir.
                                   6   1989) (social worker preparing affidavit for use at bail revocation proceeding).
                                   7            I also dismissed Corry’s claims against Voong with prejudice. Mere involvement in
                                   8   reviewing an inmate’s administrative grievance does not necessarily demonstrate
                                   9   awareness of an alleged violation, or contribute to the underlying violation. George v.
                                  10   Smith, 507 F.3d 605, 609 (7th Cir. 2007). “Only persons who cause or participate in the
                                  11   violations are responsible.” Id. “Ruling against a prisoner on an administrative complaint
                                  12   does not cause or contribute to the violation.” Id.
Northern District of California
 United States District Court




                                  13            Corry’s due process and Eighth Amendment allegations against Feston were
                                  14   plausible. Retaining Corry in the SHU after his state court acquittal may have violated the
                                  15   Eighth Amendment’s prohibition on cruel and unusual punishment. Defendant Feston was
                                  16   served with the complaint.
                                  17            Before Feston filed a response, Corry filed a motion to file an amended complaint.
                                  18   (Dkt. No. 17.) Less than a week later, Feston filed a motion for summary judgment, which
                                  19   I denied without prejudice because the briefing schedule was suspended after Corry asked
                                  20   to file an amended complaint. (Dkt. Nos. 18 and 19.)
                                  21   ii.      First Amended Complaint
                                  22            In the first amended complaint, Corry names only two defendants, apparently
                                  23   dropping his claims against any prior-named defendant. He alleges that Ron Davis, the
                                  24   warden of San Quentin, is responsible for the constitutional violations owing to his role as
                                  25   a grievance reviewer, and that Chris Johnson, Corry’s counselor, is responsible for failing
                                  26   in his “duty to do the paperwork to get plaintiff sent to general population instead of back
                                  27   to the (SHU).” (First Am. Compl., Dkt. No. 18 at 3, 4.) Corry does not state what
                                  28   constitutional rights were violated.
                                                                                     3
                                          Case 3:19-cv-02622-WHO Document 21 Filed 06/02/20 Page 4 of 5




                                   1          Corry’s allegations against Ron Davis are DISMISSED without leave to amend
                                   2   because Davis’s role as a grievance reviewer is insufficient to link him to any
                                   3   constitutional violation. This point was made clear in a prior order. (Order of Service,
                                   4   Dkt. No. 9 at 3.) Mere involvement in reviewing an inmate’s administrative grievance
                                   5   does not necessarily demonstrate awareness of an alleged violation or contribute to the
                                   6   underlying violation. George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). “Only persons
                                   7   who cause or participate in the violations are responsible.” Id. “Ruling against a prisoner
                                   8   on an administrative complaint does not cause or contribute to the violation.” Id.
                                   9          Corry’s claim against Johnson is DISMISSED with leave to amend because it fails
                                  10   to state a claim for relief. First, Corry does not state what constitutional right was violated
                                  11   by Johnson’s alleged inaction. In his amended complaint, Corry must not only name
                                  12   which right was violated, but articulate specific facts showing that such a right was
Northern District of California
 United States District Court




                                  13   violated. Second, Corry has not established that Johnson was under any obligation to
                                  14   correct plaintiff’s housing assignment without a specific, written request from plaintiff, or
                                  15   that he even had the authority to revise plaintiff’s housing assignment; it is not clear that
                                  16   Johnson could on his own set aside a prison disciplinary finding without a rehearing or
                                  17   voiding of the prison disciplinary charges. Third, Corry should state whether he exhausted
                                  18   his claims against Johnson.
                                  19          In composing his amended complaint, Corry should also consider the contentions
                                  20   presented in Feston’s motion for summary judgment. The motion raises both factual and
                                  21   legal matters that Corry will have to address when his suit reaches the dispositive motion
                                  22   stage. For instance, Feston alleges Corry’s prison disciplinary charges were reheard (and
                                  23   reduced to one of weapon possession) and that his consequent sentence was recalculated to
                                  24   fit the prison and state criminal charges of which he was convicted. If that is true, it would
                                  25   indicate that the litigation has no merit.
                                  26
                                  27                                          CONCLUSION
                                  28          Plaintiff Corry’s first amended complaint is DISMISSED with leave to file an
                                                                                      4
                                          Case 3:19-cv-02622-WHO Document 21 Filed 06/02/20 Page 5 of 5




                                   1   amended complaint on or before July 20, 2020. Failure to comply to file by that date an
                                   2   amended complaint that comports with all the instructions in this order will result in the
                                   3   dismissal of this action for failure to prosecute, see Federal Rule of Civil Procedure 41(b).
                                   4          The new complaint must appear on this Court’s form, and include the caption and
                                   5   civil case number used in this order (19-02622 WHO (PR)) and the words SECOND
                                   6   AMENDED COMPLAINT on the first page. Because an amended complaint completely
                                   7   replaces the previous complaints, plaintiff must include in his first amended complaint all
                                   8   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v.
                                   9   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the
                                  10   prior complaint by reference.
                                  11          IT IS SO ORDERED.
                                  12   Dated: June 2, 2020
Northern District of California
 United States District Court




                                                                                         _________________________
                                  13
                                                                                         WILLIAM H. ORRICK
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                     5
